Upon opening the Matter this present day unto this Court by Mr. Graeme and Mr. Wright being of the Plaintiff’s Counsel, It was alledged That the Plaintiffs having filed their Bill in this Court against the said Defendants, The Defendants accordingly appeared and put in an. Answer to the said Bill, whereto the Complainants have taken Exceptions; And the said Exceptions coming this Day to be argued, The Court after hearing Counsel on both sides, and some Debate thereon thought fit to defer the further Consideration thereof till Saturday next Ten of the Clock in the Morning.
Alexr Stewart Deputy Register in Chancery